DETAILED ACTION
This action is responsive to the RCE filed 9/14/20.
Claims 10-12 and 16 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Osorio et al. (US 20040082984, “Osorio”).
Regarding claim 10, Osorio teaches a system (Abstract) comprising: an interstitial probe (Fig. 2a, shaft 37) having a shaft region (Fig. 2a, shaft 37), a tip region excluding a transparent lens capsule on a distal portion thereof (Fig. 2a, tip of shaft 37), the tip region configured to be positioned proximate a lesion in brain tissue to be treated (Abstract, ‘A multi-purpose electrode mechanism for detection and control of changes in brain state includes a shaft portion and extendible elements structured for insertion into target tissue of the brain of a subject patient’), a recording element disposed proximate the tip region (Figs. 2a, sensors 15), wherein the recording element is selected from an electrocardiography (ECG) recording element, and an electroencephalography (EEG) recording element (Par. 42, ‘monitoring and processing brain electrical and/or thermal signals in real-time for the prediction and detection of seizures or of undesirable brain state changes’; monitoring of brain electrical signals otherwise known as EEG) the recording element configured to detect signal patterns from the lesion (Par. 42, e.g. ‘detection of seizures or of undesirable brain state changes’); at least one cryotherapy-generating element configured to deliver a cryogenic therapy emission via the tip region to the lesion and tissue surrounding the lesion (Par. 54, ‘Fluid 27, such as saline cooled to an appropriate temperature, flows through an inner tube 33 to an outer cavity 35 defined by shaft 37 and back into a coolant reservoir 43, as schematically depicted in FIG. 2b.’); a controller including processing circuitry (Fig. 2a, control unit 25),  and the controller including a memory (Par. 55, ‘Control units 25, see FIGS. 4a and 4b, may include a microprocessor’; a microprocessor innately comprises memory) having a data analysis component including data of signal patterns associated with epileptic pre-seizure and  modulation patterns configured to cool the lesion and tissue surrounding the lesion to suppress epileptic pre-seizure and seizure signal patterns received by the recording element (Par. 3, ‘closed-loop prevention/control or blockage of brain state changes using electrical or thermal signals either individually or simultaneously for detection or prediction of seizures or other changes in brain states’; pars. 42, ‘epileptogenic tissue’), wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to identify a therapeutic output for causing a temperature-induced effect to the lesion based on an analysis of the signal patterns received by the recording element to the signal patterns associated with epileptic pre-seizure and seizure activity stored in memory, the therapeutic output comprising a cryogenic therapy emission of the cryogenic therapy element (Par. 51, ‘brain tissue which mediates or generates state changes is pre-cooled and continuously maintained in-between state-changes at a temperature that is lower than normal but is above that which blocks the state transition, to thereby minimizes both power dissipation and delay in applying therapy. Upon detection of signal changes indicative of an impending change of state, the electrode of the present invention is activated so that the tissue or region temperature may be  activate the therapeutic output to the lesion by the interstitial probes (Par. 51, ‘the electrode of the present invention is activated […]’).
Regarding claim 11, Osorio further teaches wherein the instructions, when executed by the processing circuitry, are configured to further cause the processing circuitry to: select a second cryogenic therapeutic output; and apply the second cryogenic therapeutic output to the lesion (Par. 51, the second cryogenic output is an innate consequence of the device detecting more than one seizure or pre-seizure events over time).
Regarding claim 12, Osorio further teaches wherein the second therapeutic output is selected to suppress the pre-seizure state of the lesion or the seizure state of the lesion (Par. 3, ‘closed-loop prevention/control or blockage of brain state changes using electrical or thermal signals either individually or simultaneously for detection or prediction of seizures or other changes in brain states’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osorio in view of John et al. (US 20060265022, “John”).
Regarding claim 16, Osorio fails to teach that the instructions, when executed by the processing circuitry, are configured to further cause the processing circuitry to transmit a graphical depiction to a graphical user interface display device, information regarding the pre-seizure state of the lesion and the seizure state of the lesion in response to the energy emission of the cryogenic therapy emission of the cryogenic therapy element.
John teaches an analogous implantable device for suppressing epileptic seizures (Abstract, ‘A system including an implantable neurostimulator device capable of modulating cerebral blood flow to treat epilepsy and other neurological disorders’) which comprises instructions, which when executed by processing circuitry are configured to cause the processing circuitry to transmit a graphical depiction to a graphical user interface display device, information regarding the pre-seizure state of the lesion and the seizure state of the lesion in response to the device stimulation (Par. 71, ‘When running a computer workstation software operating program, the programmer 312 can process, store, play back and display the patient's EEG signals, which were previously stored by the implantable neurostimulator 110 of the implantable neurostimulator system’). John further teaches that providing this capability assists the physician in developing optimized seizure detection parameters for each specific patient (Par. 69).
In view of John, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the Osorio to transmit a graphical depiction to a graphical user interface display device, information regarding the pre-seizure state of the lesion and the seizure state of the lesion in response to the energy emission of the cryogenic therapy emission of the cryogenic therapy element, in order to . 

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 9/4/20, with respect to the rejection(s) of the claims under 35 U.S.C. 112 (a) and (b) have been fully considered and are persuasive.  The rejection(s) of the claims have been withdrawn. 
Applicant’s arguments, see “Remarks”, filed 9/4/20, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osorio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794